Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 1 of 75




                 EXHIBIT B
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 2 of 75



                          O'Grady Final

                                                             1




       UNITED STATES DISTRICT COURT
       DISTRICT OF MASSACHUSETTS
       ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐x
       ALEXANDER STYLLER, INTEGRATED
       COMMUNICATIONS & TECHNOLOGIES, INC.,
       JADE CHENG, JASON YUYI, CATHY YU,
       CAROLINE MARAFAO CHENG, PUSHUN CHENG,
       CHANGZHEN NI, JUNFANG YU, MEIXIANG
       CHENG, FANGSHOU YU, and CHANGHUA NI,

                          Plaintiffs,
                                            Civ. No.
            ‐against‐                   1:16‐CV‐10386(LTS)

       HEWLETT‐PACKARD FINANCIAL SERVICES
       COMPANY, HEWLETT‐PACKARD FINANCIAL
       SERVICES (INDIA) PRIVATE LIMITED,
       HP INC., HEWLETT PACKARD ENTERPRISE
       COMPANY, and DAVID GILL,

                          Defendants.
       ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐x

                          November 10, 2020
                          9:03 a.m.



       Remote video deposition of JAMES O'GRADY, taken

       by Plaintiffs via video teleconference, pursuant

       to Notice, at the offices of Choate Hall &

       Stewart, LLP, Two International Place, Boston,

       Massachusetts 02110, before Anneliese R. Tursi, a

       Registered Professional Reporter and Notary

       Public within and for the State of New York.
                             Page 1
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 3 of 75



                            O'Grady Final

                                                       2




                       A P P E A R A N C E S



       JOFFE LAW, P.C.
       Attorneys for Plaintiffs
            765 Amsterdam Avenue, 2C
            New York, New York 10025
       BY: DIMITRY JOFFE, ESQ.
            212‐309‐8711
            dimitry@joffe.law



       CHOATE, HALL & STEWART, LLP
       Attorneys for Defendants and deponent
            Two International Place
            Boston, Massachusetts 02110
       BY: MICHAEL H. BUNIS, ESQ.
            G. MARK EDGARTON, ESQ.
            617‐248‐4030
            mbunis@choate.com

                  ‐and‐

       GIBBONS P.C.
       Attorneys for Defendants and deponent
            One Gateway Center, 1145
            Raymond Plaza W.
            Newark, New Jersey 07102
       BY: ANTHONY P. CALLAGHAN, ESQ.
            973‐596‐4500
            acallaghan@gibbonslaw.com



       ALSO PRESENT:

            ANKUR DESAI, ESQ.
            In‐House Counsel
            Hewlett‐Packard
                                Page 2
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 4 of 75



                            O'Grady Final

            ALEXANDER STYLLER

            MARIO BARREDO, Videographer

                                                           3




                    S T I P U L A T I O N S



                    IT IS HEREBY STIPULATED AND AGREED

       by and between the attorneys for the

       respective parties herein that filing and sealing

       be and the same are hereby waived.

                    IT IS FURTHER STIPULATED AND

       AGREED that all objections, except as to the form

       of the question, shall be reserved to the time of

       the trial.

                    IT IS FURTHER STIPULATED AND

       AGREED that the within deposition may be signed

       and sworn to before any officer authorized to

       administer an oath with the same force and effect

       as if signed and sworn to before the Court.

                    IT IS FURTHER STIPULATED AND AGREED

       that there is no objection to the court reporter

       administering a binding oath to the deponent
                                Page 3
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 5 of 75



                             O'Grady Final

       remotely.

                                                                 4



 1                          J. O'GRADY

 2                    THE VIDEOGRAPHER:    Good morning.    We

 3           are now on the record.       The time is now

 4           9:03 a.m. on Tuesday, November 10th, 2020.

 5                 This begins the videotaped deposition

 6           of James O'Grady, taken in the matter of

 7           Alexander Styller, et al., versus Hewlett

 8           Packard Financial Services Company, et al.,

 9           filed in the United States District Court,

10           District of Massachusetts, case number of

11           which is 1:16‐CV‐10386 (LTS).

12                 My name is Mario Barredo.      I'm the

13           remote videographer today.       The court

14           reporter is Anneliese Tursi.       We are

15           representing Esquire Deposition Solutions.

16                 As a courtesy, will everyone not

17           speaking, please mute your audio, and

18           remember to unmute when you are ready to

19           speak.

20                 Counsel, will you please state your

21           name and whom you represent, after which
                                Page 4
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 6 of 75



                             O'Grady Final

22           the court reporter will swear in the

23           witness.

24                   MR. JOFFE:   Dimitry Joffe, Joffe Law

25           P.C., 765 Amsterdam Avenue, 2C, New York,

                                                               5



 1                           J. O'GRADY

 2           New York, 10025.        I represent plaintiffs.

 3                   MR. BUNIS:   Michael Bunis.    The firm

 4           is Choate, Hall & Stewart, and we represent

 5           the defendants and the witness in this

 6           case.

 7     J A M E S      O ' G R A D Y

 8          residing at 27 Denworth Bell Circle,

 9          Haverhill, Massachusetts 01835, having been

10          first duly sworn/affirmed by the Notary

11          Public (Anneliese R. Tursi), was examined

12          and testified as follows:

13     EXAMINATION BY MR. JOFFE:

14           Q.      Good morning, Mr. O'Grady.

15           A.      Good morning.

16           Q.      My name is Dimitry Joffe. I represent

17     plaintiffs, as you heard.        I'll be asking you

18     some questions today.
                                  Page 5
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 7 of 75



                              O'Grady Final

19                   If you could, please, just state your

20     name for the record, please.

21              A.   My name is James O'Grady.

22              Q.   Thank you.

23                   Mr. O'Grady, were you prepared by your

24     attorneys for this deposition?

25              A.   I had a couple of meetings prior, to

                                                                 6



 1                            J. O'GRADY

 2     prepare for the deposition, just the scheduling

 3     of it.

 4              Q.   Okay.   And you had one deposition

 5     preparation session, then?

 6              A.   I had a meeting last Wednesday which

 7     was more of timing.        And then I had a meeting

 8     yesterday for several hours.         And that's it.

 9     That's the extent of it.

10              Q.   So I take it your lawyers explained to

11     you what deposition is.        Right?

12              A.   They did.

13              Q.   And have you been deposed before?

14              A.   I have not been deposed.     This will be

15     my first time.
                                   Page 6
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 8 of 75



                                    O'Grady Final

16              Q.         Okay.   So I think the most important

17     part about deposition is that it is not a typical

18     conversation, you know.              Because you are

19     testifying under oath, which means that, you

20     know, if your answers are not truthful, they may

21     subject you to liability for perjury.              You

22     understand that.            Right?

23              A.         I understand.

24              Q.         And you are prepared to testify

25     truthfully today.           Correct?

                                                                        7



 1                                  J. O'GRADY

 2              A.         That is correct.

 3              Q.         Okay.   And there is nothing that would

 4     prevent you from doing so, any medication, maybe

 5     drugs.        No?

 6              A.         No.

 7              Q.         If you don't understand my question,

 8     please ask me, and I will try to rephrase it.               Or

 9     maybe not.           But I will try to accommodate you if

10     you don't.           I want you to understand my question.

11                         And I want you to answer my questions

12     audibly so the court reporter can take it down.
                                       Page 7
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 9 of 75



                            O'Grady Final

13     So you should say yes or no, rather than just,

14     you know, nodding saying, yeah, yup, something

15     like that.

16                  What is your current position at the

17     company?

18           A.     Currently, my position is vice

19     president of global asset management.

20           Q.     And is it HPFS, or any other entity?

21     Which is ‐‐ vice president of which entity?

22           A.     Of HP Enterprise Financial Services.

23           Q.     And what was your position back in

24     2010/2013 period?

25           A.     That would have been director of asset

                                                              8



 1                          J. O'GRADY

 2     management.

 3           Q.     A director you said?

 4           A.     That's correct.

 5           Q.     Can you explain me, because I'm

 6     familiar with the terms director, meaning

 7     somebody who sits on the board of directors.      Is

 8     that what you have in mind, member of the board

 9     of HPFS?
                               Page 8
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 10 of 75



                               O'Grady Final

10              A.   No.

11              Q.   So I suspect that you use director

12     meaning something different.          Right?

13              A.   That's correct.

14              Q.   So it is a title.      And is it below the

15     vice president, the director, or is it above the

16     vice president?

17             A.    It is below a vice president.

18              Q.   So you then, you were promoted since

19     back 2010/2013.       Right?

20              A.   That's correct.

21              Q.   And when did you get your promotion to

22     a VP?

23              A.   I don't recall exactly when it was,

24     but I believe it to be within the last 2 to 2‐1/2

25     years.

                                                                  9



 1                             J. O'GRADY

 2              Q.   Thank you.       When I ask you when, you

 3     know, I ask you to give me the date to the degree

 4     you remember.       So when I ask when, it doesn't

 5     necessarily mean I'm looking for specific date.

 6     If you don't remember the date, tell me the
                                  Page 9
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 11 of 75



                                O'Grady Final

 7     month.        If you don't remember the month, tell me

 8     the year.       Okay?    So I understand we don't

 9     remember specific dates, but at least general

10     sense.

11                     In 2010/2013, whom did you report to?

12              A.     I reported to a person named Gerri

13     Gold.

14              Q.      And that person was who?

15              A.     She was the vice president ‐‐ I

16     believe she was the vice president of global

17     marketing.

18              Q.     That's also at HPFS.     Right?

19              A.     She is also at HPFS.     Again, I have

20     to ‐‐ I'm not sure of her exact title back then.

21              Q.      All right.   But she was, what I'm

22     trying to here understand, she was not part of

23     legal department.        Right?     She was a business

24     person.

25              A.     That's correct.

                                                                10



 1                              J. O'GRADY

 2              Q.     You didn't report to anyone from the

 3     legal department.        Correct?
                                     Page 10
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 12 of 75



                             O'Grady Final

 4             A.   No.

 5             Q.   So, but legal department, people like

 6     David Gill, Brian Slattery, Stuart Patterson,

 7     they were ‐‐ how were your interactions with

 8     them?    Were you just parallel functions in the

 9     same organization, or were they, you know, kind

10     of central function?      I want to understand what

11     your relationship with the legal was at the

12     company?

13                  MR. BUNIS:     Objection:   vague.

14                  If you understand the question, you

15             can answer.

16             A.   Yes, it is a bit vague for me.

17             Q.   It is vague.    Okay.   I understand it

18     is vague.    I'm not trying to trick you.         I'm

19     trying to understand the kind of the corporate

20     structure.    I've been asking everyone this

21     question.    I still couldn't quite figure out.

22     I'll explain why.     I used to work at the big

23     corporation as well.      In the legal department.

24     That was Philip Morris International.

25                  We had the legal department, central

                                                               11



                                 Page 11
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 13 of 75



                             O'Grady Final

 1                           J. O'GRADY

 2     function.     We were sitting on the Lake Geneva in

 3     Switzerland enjoying beautiful life.        And when we

 4     had problems, we traveled to Egypt, or markets,

 5     depending where the problem was.        If the problem

 6     was in the market in the particular country, we

 7     tried to fix it there.     If the problem is in the

 8     region, like you have APJ we would go and fix it

 9     there.

10                   But we were the bosses.     You know?     If

11     a lawyer comes from headquarters and tell them to

12     do something, they listen.

13                   Is that something that ‐‐ that's what

14     I'm trying to understand.     You have a central

15     legal function.     You have legal department.        And

16     then you have a different business entities in

17     Massachusetts, in India, in China.        You know,

18     everywhere.    And I'm trying to understand how you

19     guys work together.

20                   Is the legal department the central

21     function at HP that kind of works parallel with

22     regions and markets?

23                   Or how do they structure the

24     relationship between business and legal side of
                                Page 12
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 14 of 75



                             O'Grady Final

25     it?

                                                            12



 1                           J. O'GRADY

 2                  I will explain why is it important in

 3     this case later.

 4                  MR. BUNIS:   Objection:   vague.

 5                  You can answer it, if you understand.

 6           A.    I don't understand how the legal

 7     department is structured within HPE.

 8           Q.    Did you report to David Gill?

 9           A.     No.

10           Q.     Did he report to you?

11           A.     No.

12           Q.    Is it fair to say that legal

13     department has its own line of reporting

14     independent of, well, business side?

15                 MR. BUNIS:    Objection.

16                 You can answer if you know.

17           A.     I don't know exactly how it worked in

18     at that time.

19           Q.     Okay.   Back in 2010/2013, who reported

20     to you?    I guess it is a large group of people,

21     but, more specifically, did J.T. Silvestri report
                                 Page 13
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 15 of 75



                                O'Grady Final

22     to you?

23           A.      Back then J.T. worked for me directly.

24           Q.      And how about Kevan Bartley?

25           A.      Back at that time Kevan Bartley worked

                                                                  13



 1                              J. O'GRADY

 2     for me directly as well.

 3           Q.      And how about Tom Harris?

 4           A.      Back in that time Tom did not work for

 5     me directly.

 6           Q.      He didn't.    Okay.     How about

 7     indirectly?     Did he work for you indirectly?

 8           A.   Tom at that time worked for J.T.

 9     Silvestri directly.

10           Q.      Okay.     So he was in your reporting

11     chain just one step below?          It was you.     Then

12     Silvestri, then it would be Harris, and then I

13     guess Bartley, somebody else as well.             Right?

14           A.      That's right.

15           Q.      Okay.     Did you talk to Gill or Bartley

16     after their depositions last week?

17                   MR. BUNIS:     You broke up a little bit,

18           Dimitry.        Can you just repeat that.
                                   Page 14
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 16 of 75



                             O'Grady Final

19            Q.   Did you talk to Bartley or Gill after

20     their depositions last week?

21            A.   Yes.

22                 I'm sorry.     I did not talk to David

23     Gill, but I did talk to Kevan Bartley in the

24     normal course of business.

25            Q.   Did you discuss his deposition with

                                                            14



 1                           J. O'GRADY

 2     him?

 3            A.   I did not.

 4            Q.   You were not curious about that?

 5            A.   I'm curious about a lot of things, but

 6     I did not talk to Kevan about the deposition.

 7                 The only thing I talked to him about

 8     is the ‐‐ which building to go to.      That's it.

 9     But no details of the deposition.

10            Q.   Do you know that you were scheduled to

11     testify as a corporate designee of defendants

12     until this morning?      Did you know that?

13                 MR. BUNIS:    Objection.   Calls for a

14            legal conclusion.

15                 You can answer if you understand.
                                 Page 15
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 17 of 75



                                O'Grady Final

16              A.      I didn't know what the status was.

17              Q.      Did you know that you were at some

18     point a designee to testify at deposition on

19     behalf of corporations, HP, HPI, HPFS India?

20                     MR. BUNIS:    Objection.   Calls for a

21              legal conclusion.

22                     You can answer if you understand.

23              A.      I'm not sure I understand.

24              Q.     I will explain to you.

25                     Defendants' lawyers told me for a

                                                                15



 1                              J. O'GRADY

 2     couple of weeks that you, Mr. O'Grady, will be

 3     representing corporate defendants, HPE, HPI, HPFS

 4     India.        Did you know about this?

 5                      MR. BUNIS:   Objection.   Calls for a

 6              legal conclusion.

 7                     You can answer if you understand.

 8              A.     No.

 9              Q.      You didn't know about this?    I'm

10     sorry ‐‐

11                      MR. BUNIS:   Objection:   asked and

12              answered.
                                     Page 16
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 18 of 75



                                O'Grady Final

13                      MR. JOFFE:     Hold it.     Hold it.   Hold

14              it.

15              Q.     Your lawyers represented to me in

16     writing several times for the last few weeks that

17     you, Mr. O'Grady, will be the designated

18     representative on behalf of HPE, HPI, HPFS, and

19     you will answer my questions about criminal

20     investigation in China in 2013.              You didn't know

21     about that?

22                      MR. BUNIS:     Objection.     Calls for a

23              legal conclusion.

24                      You can answer if you understand.

25              A.     I think I heard two questions in

                                                                      16



 1                              J. O'GRADY

 2     there.

 3              Q.      Well, it doesn't matter how many you

 4     heard.        I'm asking one.

 5                      Have you heard that you were

 6     designated as a corporate representative to

 7     testify last week and this week?             Did you know

 8     that?

 9                     MR. BUNIS:      Objection.     Calls for a
                                     Page 17
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 19 of 75



                             O'Grady Final

10           legal conclusion.

11                   You can answer if you understand.

12           A.      No.

13           Q.      Did you know that Mr. Bartley is also

14     designated as a corporate representative, along

15     with yourself, to testify on behalf of

16     corporations?

17                   You didn't know that, too?

18                   MR. BUNIS:   I'm sorry, on behalf of

19           what?     I didn't hear what you said.

20                   MR. JOFFE:   Well, you designated

21           Bartley on behalf of corporations, HPE,

22           HPI, and HPFS India.

23           Q.      Defendants designated witnesses to

24     testify, not on just the individual capacity as

25     you are doing today, but also, in addition, as

                                                             17



 1                           J. O'GRADY

 2     corporate representatives.      For two weeks

 3     defendants have been assuring me that you will be

 4     testifying on the very key issue in this case,

 5     the 2013 counterfeit investigation.

 6                   They canceled the depositions, and
                                  Page 18
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 20 of 75



                                O'Grady Final

 7     they undesignated you this morning.            Maybe last

 8     night.        I don't remember the time.

 9                      So I was shocked.      And I was shocked

10     to hear that you haven't heard about it.

11                     So, but that's your testimony.       You

12     haven't heard that you were supposed to testify

13     last week as a representative for corporate

14     defendants.        Correct?

15                      MR. BUNIS:   Objection.     Calls for a

16              legal conclusion.

17                     You can answer if you understand.

18              A.     I was not aware that I was planned to

19     be ‐‐ testimony last ‐‐ give

20           Q.        Are you surprised?      Are you surprised?

21                      MR. BUNIS:   Let him finish.     Please

22              let him finish the answer.

23                     Are you done with your answer?

24              Q.     Are you surprised by that, Mr.

25     O'Grady?       Are you surprised that your lawyers,

                                                                   18



 1                              J. O'GRADY

 2     without your knowledge, designated, then

 3     canceled, then undesignated you as their
                                     Page 19
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 21 of 75



                             O'Grady Final

 4     corporate representative for depositions?

 5                  MR. BUNIS:   Objection.     Objection.

 6           Calls for a legal conclusion.

 7                  You can answer if you understand.

 8           A.     I'm not sure I understand.

 9                  MR. BUNIS:   Let me just point out,

10           Dimitry.     I just want to explain to the

11           witness.     If you don't understand, you

12           should look at him.     He is asking the

13           questions.     Don't look at me.     He is the

14           one asking the questions.

15           Q.     ‐‐ you will look terrible on video,

16     but that's okay.     That's ‐‐ you know.

17                  THE VIDEOGRAPHER:      One at a time

18           please.

19           Q.     Mr. J.T. Silvestri almost had a heart

20     attack and ran out of the room when he learned

21     that he is being videotaped.        He didn't want to

22     come back.    Until he made his ultimatum to me

23     that he will not testify unless I assure him that

24     his video will not show up on social media

25     somewhere, or in public.     So.

                                                               19



                                 Page 20
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 22 of 75



                                O'Grady Final

 1                              J. O'GRADY

 2                      MR. BUNIS:     Is there a question in

 3              there?

 4                      MR. JOFFE:     No.     It is about your

 5              comments whom to look at.

 6              Q.     You are on the video.        I'm not kidding

 7     today, Mr. O'Grady.           I'm telling you that you are

 8     in much worse position than your prior witnesses,

 9     because I know so much now.              If you continue the

10     coverup, I will catch you.              And I will catch you

11     lying.        The consequences will be so severe.          I

12     will get to them in a second.             Okay?   I haven't

13     gotten there yet.

14                      MR. BUNIS:     Okay.     I'm just going to

15              object to this line of questioning,

16              Dimitry, that this seems to me to be an

17              effort to try to intimidate this witness

18              from the very beginning of the deposition.

19                     MR. JOFFE:      Yes.

20                     MR. BUNIS:      And I'm going to caution

21              you that you should not engage in that kind

22              of line of questioning.

23                      And if you do, I really think it is

24              time that we are going to take some action,
                                      Page 21
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 23 of 75



                               O'Grady Final

25           because you know that it is improper.           And

                                                                   20



 1                             J. O'GRADY

 2           I'm just going to make it clear what you

 3           are doing.

 4                  THE VIDEOGRAPHER:       Gentlemen ‐‐

 5                  MR. BUNIS:     It is critical that you

 6           wait for me and that you allow the witness

 7           to finish his answer before you cut him

 8           off, as you have been doing repeatedly to

 9           the questioning in these depositions.

10           Q.     Mr. O'Grady, did there ever come a

11     time where you were asked to collect responsive

12     documents for this litigation?

13           A.     To collect documents?

14           Q.     Yes.

15           A.     Yes ‐‐ yes.

16           Q.     I think you said yes, no, yes.         Which

17     one is it?

18           A.     No, no.     I only said yes.

19           Q.     Okay.     So you have been asked to

20     collect documents for this litigation.         Yes?

21           A.     I have been asked ‐‐ I have been asked
                                  Page 22
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 24 of 75



                             O'Grady Final

22     to preserve documents.

23             Q.   That's ‐‐ no.   Hold on.    Preserve is

24     good.

25                  Were you asked to collect documents?

                                                               21



 1                           J. O'GRADY

 2             A.   I was.

 3             Q.   Let's just separate the two.

 4     Preserving documents is one thing.       Actually

 5     collecting, and, you know, forwarding or giving

 6     to somebody is different thing.       You agree?

 7             A.   Yes.

 8             Q.   So when you said you were asked to

 9     preserve documents, you probably refer to

10     something known as a litigation hold notice.

11     Correct?

12             A.   I'm not familiar with that name.       I

13     think it was a preservation notice, but ‐‐

14             Q.   Close enough.   I think we are talking

15     about the same thing because basically is memo or

16     a paper that tells you that certain documents in

17     certain relevant time period should be preserved

18     and not destroyed.    Electronic, hard copy,
                                Page 23
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 25 of 75



                               O'Grady Final

19     everything.    Correct?

20             A.   Right.

21             Q.   That's a hold litigation, or what I

22     call litigation hold.          All right?

23                  Well, that's one thing.         But my

24     question was, actually, physically, to go through

25     your files, emails, texts, and select relevant

                                                                   22



 1                             J. O'GRADY

 2     documents and give them to somebody, or upload

 3     them to something.       That.     That.    Did you ever do

 4     that?    The collection and the uploading.            Not

 5     just preserving.

 6             A.   I did.

 7             Q.   Who asked you to do that?

 8             A.   I don't recall the legal person that

 9     asked me.     I don't recall the exact name.

10             Q.   Okay.     But that was somebody from

11     legal you said.       Right?     Legal person.

12             A.   Yes.

13             Q.   When was that, do you recall?

14             A.   I don't recall the exact date or

15     timeframe.
                                  Page 24
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 26 of 75



                             O'Grady Final

16           Q.     Well, yeah, my comment's the same.          If

17     you don't recall the exact date, and I don't

18     expect you to recall the exact date.         Nobody

19     remembers the exact date.       But the ballpark at

20     least, you know.     The year at least.

21                  MR. BUNIS:     If you recall.

22           A.     Yeah, I want to be precise.       I don't

23     recall the timeframe.

24           Q.     Okay.   Was it in 2013?

25           A.     Not that I recall.

                                                                 23



 1                           J. O'GRADY

 2           Q.     2014?

 3           A.     Not that I recall.

 4           Q.     2016, maybe?

 5           A.     It may have been nearer to that

 6     timeframe.

 7           Q.     I already forgot which year we have

 8     gotten to.    So not '13.    Not '14.

 9                  You said it was probably '15 or '16?

10           A.     I believe you mentioned '16, and I

11     believe it was closer to that period.

12           Q.     Okay.   And was that the only time you
                                 Page 25
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 27 of 75



                             O'Grady Final

13     were asked to collect documents, was a kind of a

14     one‐time instruction, please, give us documents.

15     You collected, and then that's it?         Or was there

16     additional, maybe, call‐up attempts to collect

17     something?

18             A.   As far as I can recollect, it was one

19     time.

20             Q.   And were you asked to collect

21     documents yourself?       So, basically, give us your

22     responsive documents.

23                  Or were you asked to give everything

24     that falls within certain criteria?         What was ‐‐

25                  MR. BUNIS:    Objection.

                                                                 24



 1                           J. O'GRADY

 2             Q.   ‐‐ the judgment which document is

 3     responsive and which is not?

 4                  MR. BUNIS:     I'm going to instruct the

 5             witness not to answer.       You are asking for

 6             an attorney‐client communication.

 7             Q.   I'm asking you when you were asked to

 8     select documents, your responsive documents ‐‐

 9     right ‐‐ were you given some instructions what to
                                  Page 26
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 28 of 75



                             O'Grady Final

10     do?

11                 Or you were just told exercise your

12     judgment.   Give us your responsive documents.

13                 Do you understand the question?

14                 MR. BUNIS:    That's a compound

15           question.

16                 You can't answer that question.         It is

17           too important.

18                 Can you break it down, please.

19           Q.    Were you given instructions what and

20     how to collect, or were you just told, please

21     assemble the responsive documents?

22                 MR. BUNIS:    No.     That's the same

23           compound question.        Break it down.   You are

24           going to have to ask him two different

25           questions.   It is too close to privileged

                                                               25



 1                           J. O'GRADY

 2           information.

 3           Q.    What did you do with those documents

 4     that you collected?      How did you physically, or

 5     electronically, transmit them to the person

 6     asking?
                                 Page 27
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 29 of 75



                                O'Grady Final

 7              A.      I believe I put them on a shared

 8     drive.

 9              Q.      You are the first person who mentioned

10     share drive of all your reports, J.T. Silvestri,

11     Harris and others.        Nobody remembered any share

12     drive.        And you said it was in 2016 to the best

13     of your recollection?

14              A.      To the best of my recollection I said

15     that that period sounded closer than any other

16     period that you mentioned.

17              Q.      That was after we filed the lawsuit

18     already.        That's the difference.

19                      2014, '15, '14, '13, there was no

20     lawsuit.        '16 there was already a lawsuit.     So

21     there is an important threshold there.

22                      And you have been asked to collect

23     documents on share drive.         Where have you heard

24     about share drive, Mr. O'Grady?

25                      MR. BUNIS:   I'm sorry, what was the

                                                                 26



 1                              J. O'GRADY

 2              question?

 3              Q.      You are sitting here today.   You
                                     Page 28
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 30 of 75



                            O'Grady Final

 4     remember specifically the term share drive, that

 5     somebody asked you in 2016 to upload your

 6     documents on?

 7                 MR. BUNIS:   Objection.    Misstates his

 8           prior testimony.

 9           Q.    Okay.   Please explain what was that

10     share drive.

11                 MR. BUNIS:   If you understand.

12           A.    I understand.

13           Q.    You said share drive.     I didn't put

14     the words in your mouth.      I'm asking you what is

15     this share drive you mentioned?

16           A.    Again, it was a while back, and I

17     believe ‐‐ I believe I had them on a thumb drive,

18     and then was asked to upload it to a share drive

19     online.    That's the best of my recollection.

20           Q.    Well, let's unpack it.     What was the

21     thumb drive?    Whose thumb drive was that?

22           A.    My thumb drive.

23           Q.    So you took your thumb drive.     You

24     uploaded documents on the thumb drive.      Right?

25     And then you said share drive.      That's why I'm

                                                              27



                                Page 29
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 31 of 75



                                  O'Grady Final

 1                                J. O'GRADY

 2     not sure.       How did the documents get from your

 3     thumb drive to the share drive?

 4              A.     They were copied from the thumb drive

 5     to the share drive.

 6              Q.     By whom?

 7              A.     By myself.

 8              Q.     So you collected your responsive

 9     documents.        You put them on a share drive.     You

10     took that share drive, and what?           You plugged it

11     in share ‐‐ I mean, the documents from thumb

12     drive were copied by you onto a share drive.              Is

13     that your testimony?

14              A.     I don't exactly remember how I

15     provided them.        That's the best of my

16     recollection that I have.

17              Q.     Well, yes, Mr. O'Grady.      You see my

18     problem is?       That you just mentioned the share

19     drive, and it doesn't really fit into this whole

20     picture of your document collection.           What share

21     drive?        Is it the box that you plug in your thumb

22     drive?

23                     Please explain to me what is share

24     drive.
                                     Page 30
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 32 of 75



                                 O'Grady Final

25                      MR. BUNIS:    If you understand.

                                                                28



 1                               J. O'GRADY

 2              Q.      Well, you mentioned it, Mr. O'Grady.

 3     I didn't bring it up.          You said in '16 you

 4     uploaded your documents on the share drive.          Then

 5     thumb drive came in.          Now I want to understand

 6     what is it that you are talking about.

 7                      Nobody else mentioned share drive

 8     except defendants in their sworn papers, and you

 9     today.        And I want to explore that.

10                      MR. BUNIS:    Well, what's the question?

11              Q.     I just told the question.     What was

12     the share drive?        And how did you get the

13     documents from your thumb drive into the share

14     drive?        Please.   You are under oath on the video.

15              A.     Again, to get a file from a thumb

16     drive to another drive, whether it is an online

17     drive or a hard disk drive that is on the machine

18     that you are working on, it is just a matter of

19     copying that file to it.

20              Q.     Yes.    Mr. O'Grady, I know what copying

21     files ‐‐ we can copy, how we call it copy files.
                                     Page 31
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 33 of 75



                               O'Grady Final

22     Right?

23                   What struck me is you mentioned

24     unsolicited of share drive.          And it is not a

25     thing that ‐‐ you know, what thumb drive, I can

                                                                        29



 1                             J. O'GRADY

 2     imagine how it looks like.        I have a thumb drive

 3     right here.     Okay?

 4                   You agree with me, this is a thumb

 5     drive.   Right?    Right?

 6                   I put it in my computer.       I put my

 7     documents on it, I put, I can save my emails, my

 8     work files, my PDF.        I know what it is.       I can

 9     plug it in computer.        I can do something else.

10                   What did you do with your thumb drive?

11                   I don't know what share drive is.             Is

12     it a big box?     A computer box?       What is it?      You

13     said you plugged it in share drive.

14                   I want to understand, please explain

15     to me what is a share drive.          A machine?     A

16     cloud?   A website?     What is it?

17                   MR. BUNIS:    Objection.     Vague.

18                   You can answer it ‐‐
                                   Page 32
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 34 of 75



                              O'Grady Final

19           Q.    Mr. O'Grady, simple question.          You

20     said here ten minutes ago, you took your

21     documents, downloaded them in share drive.

22     Please tell me what that is.        If you know.

23           A.    I don't have the exact technical term

24     for share drive, but it is a location, a virtual

25     location in a public or private cloud.

                                                                 30



 1                            J. O'GRADY

 2           Q.    And how did you download the thumb

 3     drive files into this public, whatever, location

 4     you described?      How did you do it?     What did you

 5     plug them into?

 6           A.    It would be just plugging the thumb

 7     drive in a computer.      Pulling, dragging the file

 8     from one drive location to an online drive

 9     location.

10           Q.    Okay.     How many files do you think you

11     copied that way?

12                 MR. BUNIS:     If you know.

13           A.    I don't know.

14           Q.    Ten?    Hundred?   Thousand?    Or 10,000?

15     Just give me a ballpark then.
                                 Page 33
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 35 of 75



                            O'Grady Final

16           A.     I can't recall the exact number.

17           Q.     More than 10, or less than 10?       Fewer

18     than 10?

19           A.     I would ‐‐ I recall more than ten.

20           Q.     Would it be more than hundred, or less

21     than hundred?

22                  And when I say document, I mean email

23     is a document.    You know, file is a document.

24     PDF is a document.     PowerPoint is a document.

25     Word document is a document.         Text is a document.

                                                                 31



 1                          J. O'GRADY

 2     Skype conversation is a document.         Microsoft Lync

 3     conversation is a document.       Microsoft Teams

 4     conversation is a document.       Those are all

 5     documents.

 6                  So how many of those, you, Mr.

 7     O'Grady, uploaded on this share drive?

 8                  A ballpark.    I understand precise

 9     number is impossible.       But I want to get the

10     sense of the volume.       You know, it is simple.

11     What's the volume?

12           A.     I would be just gross estimating.
                                  Page 34
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 36 of 75



                             O'Grady Final

13     Less than a hundred.

14           Q.   Okay.     And that collection of yours

15     included just emails, or perhaps other documents,

16     like Word, PDF, PowerPoint, things like that?

17           A.   It would include documents like

18     emails, PowerPoint, and PDF files.

19           Q.   And which files?     I'm sorry, I didn't

20     hear the last word.

21           A.   PDF.

22           Q.   Like, Word document?       Would it include

23     Word or PDF document as well?

24           A.   It would.

25           Q.   Okay.    Did you use smartphone for

                                                               32



 1                           J. O'GRADY

 2     business communications in 2010/2013?

 3                Smartphone or BlackBerry was at the

 4     time, I think it was a time when we were changing

 5     to smartphones.     But you know what I mean.       Like,

 6     well, BlackBerry or smartphone.       Did you?

 7           A.   I did.

 8           Q.   And did you have company‐issued phone,

 9     or you had your personal phone?       I mean, for
                                Page 35
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 37 of 75



                                 O'Grady Final

10     business communication, did you use a

11     company‐issued or personal phone?

12              A.      I don't recall at the time.    The

13     company changed its position?          For example,

14     today, I have to fund the phone myself.

15                      I don't recall at that time whether I

16     personally owned the phone, or the company issued

17     the phone.

18              Q.      Okay.   But I guess, either way, the

19     company would pay for your business usage of the

20     phone.        Right?

21                      My bills were horrendous on my cell

22     phone, but, thankfully, Uncle Phil, we call

23     Philip Morris, paid for it.

24                      So was your business phone usage paid

25     by HP?

                                                                33



 1                               J. O'GRADY

 2              A.      Yes.

 3              Q.      And did you use that phone just for

 4     phone calls, also for other type of electronic

 5     communications, like emails, texts, messages,

 6     things like that?
                                    Page 36
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 38 of 75



                             O'Grady Final

 7                 MR. BUNIS:     Objection.   Compound

 8           question.

 9                 You can answer it if you understand

10           it.

11           A.    Could you repeat the list.

12           Q.    Yes.    Well, the list is electronic

13     communications that we generally use the

14     smartphone for.     I use my phone to call, but also

15     to send emails, personal and business, and also

16     to send texts.     You know, I send texts mostly for

17     personal use, but sometimes for business, too.

18     So I don't find them convenient for me.

19                 But I want to ask you whether you used

20     your phone for not just calls, but also emails or

21     texts or messaging.      Like that.

22                 MR. BUNIS:     And this is 2010/2013.

23                 MR. JOFFE:     Yes.

24           Q.    Yes.    Mr. O'Grady, just to make sure,

25     not tricking you.     Okay?

                                                             34



 1                           J. O'GRADY

 2                 My focus here is on 2010/2013, unless

 3     I specifically ask you, like you downloaded the
                                 Page 37
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 39 of 75



                              O'Grady Final

 4     documents on share drive in 2016.       I will ask you

 5     about '16.    But, generally, my questions are

 6     about the relevant period.      You understand that?

 7           A.     Yes.

 8           Q.     Okay.    I'm not trying to trick you.

 9     All right?    So, yes, it is in 2013.

10                  How did you use your phone for

11     business communications?      That's my question.

12           A.     I used my phone in a business

13     capacity, and occasionally in a personal

14     capacity.

15           Q.     But in a business capacity you used it

16     to send texts, emails or messages.       Correct?

17           A.     Yes.

18           Q.     And I have also heard that you guys

19     have this Microsoft Lync or Microsoft Teams

20     application on your work stations.

21                  Did you use Microsoft Lync or

22     Microsoft Teams or Skype for business

23     communications?      Again, during that period.

24                  MR. BUNIS:    Objection.   Compound

25           question.

                                                              35



                                 Page 38
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 40 of 75



                                O'Grady Final

 1                              J. O'GRADY

 2                    You can answer if you understand.

 3             A.     I believe I understand the question.

 4                    I'm not sure the name of the software

 5     in 2013/'14.       It could have been Lync.        It could

 6     have been Skype.       I don't know the name of it,

 7     but it was one of those.

 8             Q.     Okay.    The names I'm using is what we

 9     have heard from other witnesses.

10                    Again, I'm not making up.          Somebody

11     said I used Microsoft Lync.           That's why I'm

12     asking you.        No tricks.    But, okay.

13                   So when you collected, I take it you

14     first collected everything on a thumb drive like

15     this.     Right?     On a thumb drive.

16                    Did you put your text messages from

17     your phone on a thumb drive, for example?

18             A.     I put any document that was related,

19     that I was asked to collect onto the thumb drive.

20     I don't ‐‐

21             Q.     All right.       My question was

22     specifically about text messages.

23             A.     Like you mentioned, I'm not a text

24     person.      So I don't use texting in business a
                                   Page 39
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 41 of 75



                              O'Grady Final

25     lot.    I don't recall any texts that were related

                                                                  36



 1                            J. O'GRADY

 2     to the collection request.

 3             Q.     Well, Mr. O'Grady, that's not exactly

 4     answering my question.        You know.   And you would

 5     agree with me, there are two ways you can kind of

 6     think about it.

 7                   One way is, you want to collect the

 8     documents.      You actually go and look for.      Like,

 9     let me see if I have texts.         You know.   Few or

10     many, I don't ‐‐ well, at that point I don't

11     care.     I just understand what I'm going to

12     search.      Am I going to search my texts?      Am I

13     going to search my Skype conversations?          For

14     relevant stuff.      Right?     Whether you find it or

15     not, or how many, that's the second question.

16                    But did you even search your texts or

17     your messages, like those we mentioned, Lyncs or

18     Teams or Skype?      Did you even search them for

19     relevant documents?

20                    MR. BUNIS:     If you recall.

21             A.     The way my ‐‐ at the time I don't
                                   Page 40
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 42 of 75



                          O'Grady Final

22     know, again, if it was Lyncs or Skype, is, I do

23     not have it set up to store history.

24                So once I Lync or Skype, as soon as I

25     exit the application, that history is gone.         But

                                                                 37



 1                        J. O'GRADY

 2     I did search it, but ‐‐

 3           Q.   Well, I want to know ‐‐

 4                MR. BUNIS:     Let him finish.   He is

 5           finishing his answer.

 6                Finish your answer.

 7           A.   I did search it, but, as I mentioned,

 8     there is no history there.

 9           Q.   I'm sorry, did you say you did search

10     it, or you didn't search it?

11           A.   I did search it.

12           Q.   Okay.

13           A.   But there is no history to search.

14           Q.   And you searched that application that

15     we don't quite remember the name, but it falls

16     into this Microsoft Lync, Team or Skype.      Right?

17     So we have that application.

18                You said that you delete all the
                               Page 41
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 43 of 75



                          O'Grady Final

19     messages instantaneously upon concluding, or

20     close enough upon concluding, so you don't have a

21     history of conversations in that application.

22     Correct?

23                MR. BUNIS:     Objection.     Misstates his

24           prior testimony.    The witness never said he

25           deleted anything.    That's very important.

                                                                 38



 1                        J. O'GRADY

 2                MR. JOFFE:     Wait second.     Okay.

 3           Q.   Mr. O'Grady, what did you say?          What

 4     happens with your Lync, Skype or Teams

 5     conversations?

 6           A.   There is a feature in the application

 7     where you can set it so that it retains the

 8     history, or it deletes ‐‐ not deletes.        It

 9     eliminates ‐‐ it doesn't store the history.

10                So as soon as I exit out of the

11     conversation, that history is not available to

12     me.

13           Q.   Well, Mr. O'Grady, what we have heard

14     is that you've received litigation hold notice.

15     I think we have heard from other witnesses
                                Page 42
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 44 of 75



                             O'Grady Final

16     sometimes early 2014, or maybe even late 2013.

17     Do you recall receiving litigation hold or

18     preservation, as you said, notice?

19                MR. BUNIS:     Objection:     asked and

20           answered.

21                You can answer.

22           Q.   You did.     I think you testified.

23           A.   Yes.

24           Q.   So once you received that preservation

25     notice, did you change the settings on your Lync,

                                                              39



 1                           J. O'GRADY

 2     Skype, dash, Teams messaging application?        Did

 3     you change the settings to save the conversations

 4     perhaps?

 5           A.   No.

 6           Q.   Did the company change the settings

 7     for people who were subject to the litigation

 8     hold notice?

 9                MR. BUNIS:     If you know.

10           A.   I don't know.

11           Q.   If you know.

12                Okay.   So then that thumb drive we
                                Page 43
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 45 of 75



                               O'Grady Final

13     would not expect to see text messages in the

14     thumb drive.     Correct?    Your collection of

15     documents in the thumb drive.

16                   MR. BUNIS:    Objection.    Calls for

17              speculation.

18                   You can answer, if you can.

19              Q.   I mean, if you didn't collect them, or

20     if you didn't preserve them, then we wouldn't

21     expect to find them there.       Right?    Correct?

22     Right?

23                   MR. BUNIS:    Objection.    Misstates his

24              prior testimony.

25                   You can answer, if you understand.

                                                                 40



 1                             J. O'GRADY

 2              A.   As I said previously, I searched my

 3     Lync, I believe, or Skype, Teams that you

 4     mentioned.     In very recent updates to Skype,

 5     whatever it was, I did search it, but it

 6     virtually would only be any open conversation

 7     that I had at the time that I had that

 8     application open.

 9              Q.   Okay.   I understand.     Now I
                                   Page 44
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 46 of 75



                                O'Grady Final

10     understand.     Thank you.

11                   All right.     So but as far as emails,

12     emails you would upload it to the thumb drive.

13     Right?

14              A.   Yes.

15              Q.   I mean, you did use emails for

16     business communication.       Correct?    Your reports

17     were sitting from Malaysia to London, and you in

18     Massachusetts, you had to have electronic

19     communications with them.        Correct?

20              A.   Correct.

21              Q.   And the events in question were

22     happening in India and in China, and you in

23     Massachusetts.       So there must be that flow of

24     electronic communications just for you to do your

25     job.     Correct?

                                                                41



 1                              J. O'GRADY

 2              A.   That is correct.

 3              Q.   So I presume there were a number of

 4     emails responsive to this litigation that you

 5     saved from your thumb drives.         Correct?

 6                   One.    Thumb drive.    Sorry.
                                   Page 45
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 47 of 75



                                   O'Grady Final

 7                      Correct?

 8              A.      I recall emails, yes.

 9              Q.      Do you recall any Word files or PDF

10     files or PowerPoint files?           Non‐email files.

11                     I can go one by one, but you know what

12     non‐email files mean.          Any of them.

13                     MR. BUNIS:     Objection.

14              Q.      Have you downloaded any of those files

15     to the thumb drive?

16                      MR. BUNIS:    Objection.     Asked and

17              answered.

18                     You can answer.

19              A.     I downloaded all the emails.        If they

20     had attachments, I wouldn't know what type of an

21     attachment it was, but I would have downloaded

22     the full emails with attachments.

23              Q.      Well, attachments are usually files.

24     Right?        They could be Word files.       PDF files.

25     Whatever different electronic documents.

                                                                     42



 1                                 J. O'GRADY

 2     Correct?

 3              A.      They could be anything.       Even another
                                      Page 46
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 48 of 75



                                  O'Grady Final

 4     email can be attached.

 5              Q.      Yes.    You mentioned before, but that's

 6     right.        But you would download your attachments

 7     to your emails into your thumb drive.           Right?

 8     And then from that thumb drive, into the share

 9     drive.        Correct?

10              A.      That is correct.

11              Q.      Okay.    So whatever documents

12     responsive to this litigation you have in your

13     possession on your computer or in your emails or

14     files attachments, Word, PDF, you would download

15     on the thumb drive, and that would go to the

16     share drive.        Correct?

17              A.      That is correct.

18              Q.      Mr. O'Grady, how many documents do you

19     think defendants produced on your behalf?

20                      MR. BUNIS:    Objection.   Calls for a

21              legal conclusion.

22                      You can answer if you know.

23              A.     I don't know.

24              Q.     How many would you expect them to

25     produce?

                                                                 43



                                      Page 47
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 49 of 75



                             O'Grady Final

 1                           J. O'GRADY

 2                  MR. BUNIS:     Objection.    Calls for a

 3             legal conclusion.

 4                  You can answer if you know.

 5             A.   I wouldn't know.

 6             Q.   Yeah.   Well, Mr. O'Grady, would it

 7     surprise you if I tell you that they produced

 8     exactly zero documents from you?

 9                  MR. BUNIS:     Objection.    Calls for

10             legal conclusion.

11             Q.   Not a single email.     Not a single

12     file.    Not a single PowerPoint.     Not a single

13     PDF.    Not a single Word document.      Not a single

14     text, email.    Nothing.     Zero.

15                  Would that surprise you, Mr. O'Grady?

16                  MR. BUNIS:     Objection.    Calls for a

17             legal conclusion.

18                  You can answer if you understand.

19             A.   I don't know how to answer that

20     question.

21             Q.   Well, you can tell me if you are

22     surprised right now.       When you sit here right

23     now, and I ask you, Mr. O'Grady, are you

24     surprised, I'm not kidding here.         I need you to
                                  Page 48
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 50 of 75



                             O'Grady Final

25     answer my questions.

                                                               44



 1                           J. O'GRADY

 2                   Are you surprised that Bunis and

 3     others, told us zero, gave us zero documents from

 4     you, zero, you listed as a custodian who produced

 5     zero documents?

 6                   Aren't you surprised after you've

 7     collected a hundred of documents or more on your

 8     thumb drive and downloaded on the share drive?

 9     Are you not surprised?

10                   MR. BUNIS:   I'm going to just caution

11           you, Dimitry, because, again, your

12           questioning and your demeanor is

13           threatening to the witness, and it is just

14           inappropriate, and I want you to stop.

15           Q.      Mr. O'Grady, are you threatened by me?

16     By my demeanor?

17                   You are under oath, Mr. O'Grady.    Are

18     you threatened by my demeanor?

19           A.      Not physically, but when someone says

20     they are going to come at you, then it is very

21     concerning.
                                  Page 49
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 51 of 75



                              O'Grady Final

22             Q.   They are going to do what?          What did I

23     say?

24             A.   Very concerning.       It is very

25     concerning to me.

                                                                    45



 1                            J. O'GRADY

 2             Q.   No, no, no, but what is concerning?             I

 3     just didn't hear the word.

 4             A.   I said when you asked about your

 5     demeanor, I said it would be very ‐‐ it's very

 6     concerning to me.

 7             Q.   But what exactly is concerning?

 8     That's what I'm trying to figure out.

 9                  If there is anything in my demeanor

10     that is threatening, or concerning, I want to

11     know.    I want to avoid that.       I don't want to be

12     threatening.

13             A.   Got it.

14             Q.   You tell me what is in my demeanor

15     that is threatening.      I mean, I ask very sharp

16     questions, and I will go deeper and deeper and

17     deeper until I get there.       That may be

18     threatening, but that's not my demeanor.            That's
                                 Page 50
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 52 of 75



                            O'Grady Final

19     my manner of cross‐examination, Mr. O'Grady.

20                And I tell you, I will get to the

21     bottom of it.    I will tell you something more,

22     but for now I just want, you know, for us to

23     understand this.   If you tell me that I'm

24     threatening, something is threatening in my

25     demeanor, I will work to fix it.       If it is just

                                                               46



 1                          J. O'GRADY

 2     the nature of my questioning, that's nothing I

 3     can do about it.

 4                So please tell me.       And, if not, then

 5     let's move on.

 6                MR. BUNIS:    Is there a question?

 7                MR. JOFFE:    Yes.     I'm asking whether

 8           Mr. O'Grady finds anything threatening in

 9           my demeanor.

10                MR. BUNIS:    Mr. O'Grady has already

11           answered that question.       And he has a

12           lawyer here sitting next to him that is

13           going to make sure that your behavior,

14           including your demeanor, is appropriate for

15           a deposition in a civil case.
                               Page 51
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 53 of 75



                                O'Grady Final

16              Q.      Mr. O'Grady ‐‐

17                      MR. BUNIS:   And so I suggest that you

18              would move on and ask questions about the

19              substance of what you want to know about in

20              this case.     Because on a number of

21              occasions, Dimitry, you seemed to suggest

22              that I have been wasting, somehow, your

23              time.

24                      MR. JOFFE:   No, no, that's ‐‐

25                      MR. BUNIS:   And I suggest here your

                                                                 47



 1                              J. O'GRADY

 2              conversation with this witness about what

 3              your demeanor is has nothing to do with the

 4              facts and circumstances of this case.         So I

 5              encourage you to use your time

 6              appropriately.

 7              Q.      Before I get to the facts of this

 8     case, Mr. O'Grady, I want to ask you, very

 9     important two questions:

10                      Are you prepared to tell me the truth

11     today?

12                      MR. BUNIS:   Objection:   asked and
                                     Page 52
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 54 of 75



                            O'Grady Final

13           answered.

14                He has already ‐‐ you've asked him.

15           The first questions you asked him in this

16           case, in this deposition, was almost

17           verbatim what you just asked him.

18           Q.   Okay, Mr. O'Grady.     I will ask it

19     slightly differently.

20                Are you prepared to tell me the truth

21     today, even if that truth exposes your employer,

22     HP, to criminal liability?     Are you prepared to

23     do that, Mr. O'Grady?

24                MR. BUNIS:     Objection.   Calls for a

25           legal conclusion.     This witness is not here

                                                            48



 1                          J. O'GRADY

 2           to testify about criminal proceedings.

 3           Q.   Mr. O'Grady, I want to hear your

 4     honest answer.    Are you going to give me your

 5     truthful answers today, even if they will expose

 6     HP to criminal liability?     Yes or no?

 7                MR. BUNIS:   Objection:     calls for a

 8           legal conclusion.

 9                You can answer.
                               Page 53
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 55 of 75



                             O'Grady Final

10           Q.   I'm not kidding here.        I'm dead

11     serious.

12                Are you prepared to give me a truthful

13     answer, if they expose HP to criminal liability?

14                MR. BUNIS:     I'm going to object again.

15                And, Dimitry, language like, I'm dead

16           serious, and the manner in which you are

17           asking that question, is exactly the type

18           of demeanor that I just described to you

19           just before that the witness testified that

20           he is uncomfortable with.        And we're not

21           going to do this over and over again.

22                MR. JOFFE:    You just wait where I'm

23           going.     You just wait.    We're just getting

24           started.    Just getting started.      Okay?

25           Save your breath for later.

                                                               49



 1                           J. O'GRADY

 2           Q.   Mr. O'Grady, are you prepared to

 3     testify truthfully today even if your testimony

 4     exposes HP to criminal liability?

 5                MR. BUNIS:     Objection.     Calls for a

 6           legal conclusion.
                                Page 54
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 56 of 75



                             O'Grady Final

 7                   You can answer.

 8           A.      I believe I, upfront, indicated I

 9     would testify truthfully.

10           Q.      I will put it bluntly to you.        Where

11     we sit here today, after two weeks of depositions

12     and what went on.     Okay?     Let me just put it

13     bluntly.    It is a serious matter.      And you

14     should ‐‐

15                   MR. BUNIS:   Hold on.    I'm just going

16           to caution you, Dimitry.        Before you use

17           blunt terms, I'm going to tell you that

18           we're not, if you are in any way going to

19           threaten this witness, we are going to end

20           the deposition.      So be very careful.

21                   MR. JOFFE:   You should.    Maybe you

22           will.     Maybe you will.

23           Q.      But I want to be fair with you, Mr.

24     O'Grady.    So I want to give you a fair warning.

25     This is a fair warning.       It is not a threat.      I

                                                                  50



 1                           J. O'GRADY

 2     think I will share it with you.

 3                   We believe strongly that what the
                                  Page 55
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 57 of 75



                             O'Grady Final

 4     evidence today that we have assembled shows, is

 5     that HP has been involved and still is, in a

 6     coverup that includes perjury, suborning perjury

 7     from witnesses, falsifying records in the court,

 8     submitting false and fraudulent sworn

 9     declarations, and making witnesses lie.       Okay?

10                   This is going far, far, far, beyond

11     whatever the labels on the transceivers were.

12     Okay?    This is a case of a fractional justice in

13     federal proceedings.       I have your attorneys with

14     false sworn declarations.       I have falsified ESI,

15     electronic storage information data, and I'm

16     going to lay it out and break that coverup, Mr.

17     O'Grady, and HP will be exposed to criminal

18     liability.    It is just the nature of its

19     misconduct.

20                  And my question to you, Mr. O'Grady,

21     is whether you want to be a part of that coverup.

22                   How long have you been with HP, Mr.

23     O'Grady?

24                   MR. BUNIS:    What is the question:     How

25             long have you been with HP?

                                                               51



                                  Page 56
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 58 of 75



                          O'Grady Final

 1                        J. O'GRADY

 2           Q.   How long have you been with HP, Mr.

 3     O'Grady?

 4                MR. BUNIS:   You can answer that

 5           question.

 6           A.   I started in, if I count the

 7     acquisitions, so HP bought Compaq ‐‐

 8           Q.   How long have you been with HP?      I

 9     don't want to hear when they ‐‐

10                MR. BUNIS:   Let the witness answer the

11           question.

12           Q.   Just tell me number of years.

13                MR. BUNIS:   Let the witness answer the

14           question.

15           Q.   How long have you been with HP?

16                MR. BUNIS:   Dimitry, you are not going

17           to cut the witness off.

18           Q.   How long have you been with HP?

19                MR. BUNIS:   Let the witness answer the

20           question.

21           Q.   How long have you been with HP?

22                MR. BUNIS:   Do you understand the

23           question?

24                If you do, you can answer it.
                               Page 57
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 59 of 75



                              O'Grady Final

25           A.      Yes.   I believe my start date was in

                                                                   52



 1                            J. O'GRADY

 2     July 1983.

 3           Q.      That's 27 years if I'm correct.        Okay.

 4                   Listen, that's a long time.     I

 5     understand that.

 6                   Let me tell you this, Mr. O'Grady.           If

 7     you lie today, I will catch you lying.        If I

 8     catch you lying, you are a part of this coverup.

 9                   MR. EDGARTON:    Let's take a break.

10           Let's take a break while Dimitry calms

11           down.

12           Q.      And nobody will protect you.        So ‐‐

13                   MR. EDGARTON:   Let's take a break.

14           You need to compose yourself, Dimitry.              You

15           need to compose yourself.

16           Q.      ‐‐ Fifth Amendment.     Because if you

17     testify today, you waive it.        You waive your

18     Fifth Amendment rights.       And if you are part of

19     this coverup, if you lie, if you destroy

20     documents, if you did anything of that, and you

21     lie today in this deposition ‐‐
                                 Page 58
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 60 of 75



                                O'Grady Final

22                      MR. BUNIS:    Stop.     We're going to ‐‐

23              Q.      ‐‐ you waive your Fifth Amendment and

24     you are done.        We are going to take a break as

25     your counsel asked for.          After the break you come

                                                                        53



 1                              J. O'GRADY

 2     back, and I ask you whether you are going to be

 3     part of this coverup or whether you are going to

 4     give me a truthful answer.

 5                      And you can do two things.          You can

 6     claim:        I refuse to answer this on Fifth

 7     Amendment grounds.        Or you can give me the

 8     truthful answer.

 9                      There is no other choice, Mr. O'Grady.

10                      I know all.    I have documents.           I will

11     lay it out for you after you come back from the

12     break.        And I will ask you hard questions.

13                      It is not my demeanor.          It is my

14     clients who spent time in jail because you

15     fob‐off counterfeit equipment to them.                Okay?

16                      MR. BUNIS:    Stop.     Stop.     Stop.

17              Enough with the diatribe.          We are done with

18              this.    We are not going to have this any
                                      Page 59
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 61 of 75



                             O'Grady Final

19           more.     Let's go off the record.

20                   THE VIDEOGRAPHER:      Any ‐‐

21                   MR. BUNIS:   We don't need this

22           diatribe any more.      We are going off the

23           record.

24                   THE VIDEOGRAPHER:      Any objections to

25           going off the record?

                                                                 54



 1                           J. O'GRADY

 2                   MR. BUNIS:   Let's go off the record.

 3                   THE VIDEOGRAPHER:      Any objections to

 4           going off the record?

 5                   MR. JOFFE:   Yes, I want to know how

 6           long they need to have a break.         Five

 7           minutes, ten minutes, 15 minutes?

 8                   MR. BUNIS:   The answer is entirely how

 9           long you need to compose yourself, because

10           we are not going to do this anymore.           If

11           you ‐‐

12                   MR. JOFFE:   If you are going to go on

13           break, I have ‐‐

14                   MR. BUNIS:   If you continue with the

15           manner in which you are asking these
                                  Page 60
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 62 of 75



                          O'Grady Final

16           questions, and the demeanor, we are going

17           to end the deposition.

18                MR. JOFFE:   ‐‐ it is very important

19           for you, for you, my friend.   Not for me.

20           It is very important for you, too.

21           Q.   Mr. O'Grady, I want to make sure that

22     you understand this is a real fair warning ‐‐

23                MR. BUNIS:   Let's take a break.

24           Q.   We have a reference to ask the US

25     Attorney's office to have a federal prosecutor

                                                           55



 1                        J. O'GRADY

 2     look at HP's conduct of this litigation because a

 3     number of federal felonies have been committed.

 4     I'm not kidding.

 5                When I say that you are under oath on

 6     the video, what I mean is, yes, I will take it to

 7     the court and I will demand that federal

 8     prosecutors start looking into this case.      And if

 9     you have a choice today, Mr. O'Grady, it is your

10     choice, it is you sitting in this chair.      You

11     will be answering my questions.    If you lie to me

12     today, as other witnesses did ‐‐
                               Page 61
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 63 of 75



                             O'Grady Final

13                MR. BUNIS:     Stop.     Stop.    We are going

14           off the record.    This is enough.        You are

15           just yelling at the witness.          There are no

16           questions.

17                THE VIDEOGRAPHER:       Mr. Joffe ‐‐

18                MR. BUNIS:    Let's go off the record.

19           This is absolutely ridiculous.         Stop.     We

20           are going off the record.

21                THE VIDEOGRAPHER:        We need to go off

22           the record.

23                MR. BUNIS:    Stop.

24                THE VIDEOGRAPHER:       We are going off

25           the record at 10:05 a.m.        We're off.

                                                                   56



 1                           J. O'GRADY

 2                (Recess:     10:05 ‐ 10:25 a.m.)

 3                THE VIDEOGRAPHER:        We're back on video

 4           record at 10:25 a.m.         Please continue.

 5                MR. BUNIS:    Dimitry, before you

 6           continue, I just want to put something on

 7           the record, and I'd ask that you allow me

 8           to finish before you interrupt.          Okay?

 9                MR. JOFFE:     Go ahead.
                                Page 62
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 64 of 75



                            O'Grady Final

10                MR. BUNIS:     Based on your conduct,

11           Dimitry, so far in this deposition,

12           specifically, threatening the witness, your

13           unnecessary and counterproductive attitude,

14           and your intimidating questioning and

15           demeanor, behavior that the witness has

16           already articulated concerns about, and,

17           frankly, concerns that I also have, and

18           finally ‐‐ by the way, this is behavior

19           that I have asked you repeatedly to change,

20           both today and in prior depositions, and

21           you have refused.    And then, finally, based

22           on your most recent attempts to threaten

23           the witness with criminal prosecution to

24           obtain or elicit favorable testimony and

25           gain an advantage in this civil proceeding,

                                                          57



 1                          J. O'GRADY

 2           based on all of that, I am going to do

 3           something that I have not done in 27 years

 4           of practice.   And I am going to end this

 5           deposition.

 6                And I would ask that the court
                               Page 63
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 65 of 75



                             O'Grady Final

 7           reporter and the videographer do their

 8           level best to secure the testimony and the

 9           comments of counsel from the totality of

10           what's been on the record so far, as

11           quickly and as efficiently as possible, and

12           if at all possible, in whatever rough form

13           we can have either of those two mediums, we

14           would really appreciate it because we

15           expect that the Court will be interested in

16           this.

17                   And so with that, we are going to end

18           the deposition.

19                   MR. JOFFE:   Okay.     I will put

20           something on the record as well.

21                   That after the witness testified that

22           he collected documents, gave them for

23           production and none of them were produced,

24           and after I warned the witness that his

25           truthful answers may expose the company to

                                                             58



 1                           J. O'GRADY

 2           criminal liability, for all the charges

 3           that I mentioned, and when I made a
                                  Page 64
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 66 of 75



                           O'Grady Final

 4           warning, fair warning that we will seek

 5           Mr. ‐‐ we will seek the Court, a referral

 6           to federal prosecutors for that.     You

 7           refused to answer my question.     Not that ‐‐

 8           you didn't refuse to answer my questions.

 9                I gave you a fair warning that you

10           should consider a Fifth Amendment waiver in

11           answering my questions.     Then you went for

12           a break.   You came back.   And your lawyer

13           said that the deposition is canceled.

14           That's for the record.

15                Also, for the record, your deposition

16           as a 30(b)(6) witness was canceled by

17           defendants as well, unilaterally.     It was

18           first scheduled for last week.     Then it was

19           scheduled for this week, and in both

20           occasions defendants unilaterally canceled

21           all those depositions.

22                So, Mr. O'Grady, we will obviously

23           bring it up with the Court, all of it, and

24           we will, hopefully, see you again.     I will

25           request the Court to supervise your

                                                             59



                              Page 65
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 67 of 75



                             O'Grady Final

 1                           J. O'GRADY

 2           deposition.     Okay?    And we will do it that

 3           way, next day.

 4                   MR. BUNIS:   Okay.     I think we are off

 5           the record.

 6                   MR. JOFFE:   That's it.

 7                   THE VIDEOGRAPHER:      Wait a minute.        We

 8           are not off the record yet.         All parties

 9           agree to end this deposition?

10                   MR. JOFFE:   Well, no ‐‐

11                   THE VIDEOGRAPHER:      Any objections in

12           ending this deposition?

13                   MR. JOFFE:   We are told in this

14           matter.     We are told.     We don't agree to

15           end the deposition, quite obviously.            We

16           would love to continue with the deposition,

17           but defendants unilaterally canceled that.

18           So we agreed to go off the record.         That's

19           true.     We don't agree to cancel this

20           deposition.     This deposition will continue.

21                   So thank you.

22                   THE VIDEOGRAPHER:      I am about to end

23           the video record.       Are there any

24           objections?
                                  Page 66
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 68 of 75



                           O'Grady Final

25                MR. BUNIS:   No.

                                                              60



 1                         J. O'GRADY

 2                MR. JOFFE:   No objections to ending

 3           the record.

 4                THE VIDEOGRAPHER:      This concludes ‐‐

 5                MR. JOFFE:   I reserve my right to

 6           continue this deposition at a later time.

 7                THE VIDEOGRAPHER:      This concludes the

 8           video conference deposition of James

 9           O'Grady.   We ask all participants stay

10           connected for your transcript and video

11           orders.

12                Mr. Joffe, you are going to take an

13           order which would sync.      Correct?

14                MR. JOFFE:   Yes, absolutely.

15                THE VIDEOGRAPHER:      Mr. Bunis, do you

16           need a copy of the video with sync?

17                MR. BUNIS:   I need a copy with sync.

18           And I just would ask how quickly do you

19           think we can get it?

20                THE VIDEOGRAPHER:      Mr. Joffe, one

21           moment, please.
                               Page 67
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 69 of 75



                            O'Grady Final

22                We need it expedited then.       Because

23           normally it is two weeks.

24                MR. BUNIS:    Yes.     Expedited as soon as

25           possible.

                                                               61



 1                          J. O'GRADY

 2                THE VIDEOGRAPHER:       Mr. Joffe, do you

 3           need yours expedited?

 4                MR. JOFFE:    Yes, please.

 5                THE VIDEOGRAPHER:       Mr. Callaghan, do

 6           you need a copy?    I know you are on there.

 7                MR. CALLAGHAN:       I do not.

 8                THE VIDEOGRAPHER:       Mr. Desai?   Is he

 9           still there?

10                MR. BUNIS:    No.    One is fine as for

11           the defendants.    Thank you.

12                THE VIDEOGRAPHER:       Does the court

13           reporter have anything left for the record?

14                (Off written record.)

15                MR. BUNIS:    Can I just ask the court

16           reporter how quick do you think you might

17           be able to get a rough of what we have done

18           today.
                                Page 68
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 70 of 75



                             O'Grady Final

19                (Off written record.)

20                THE VIDEOGRAPHER:         We are still on.

21           We are reporting transcript and video

22           orders.

23                We are going off the record, November

24           10, 2020 at 10:31 a.m.

25                (Time noted:       10:31 a.m.)

                                                               62



 1

 2                     C E R T I F I C A T E

 3

 4     STATE OF NEW YORK      )
                                  : ss.
 5     COUNTY OF NEW YORK     )

 6

 7                I, ANNELIESE R. TURSI, a Registered

 8     Professional Reporter and Notary Public within

 9     and for the State of New York, do hereby certify:

10                That the witness whose remote video

11     deposition taken via teleconference is

12     hereinbefore set forth, was duly sworn by me and

13     that such deposition is a true record of the

14     testimony given by the witness, and that the

15     witness has not requested to review the
                                  Page 69
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 71 of 75



                            O'Grady Final

16     transcript pursuant to Rule 30(e)(2).

17                I further certify that I am not

18     related to any of the parties to this action by

19     blood or marriage, and that I am in no way

20     interested in the outcome of this matter.

21                IN WITNESS WHEREOF, I have hereunto

22     set my hand this 11th day of November, 2020.

23

24                        ________________________

25                        ANNELIESE R. TURSI, RPR

                                                          63



 1

 2                DEPOSITION ERRATA SHEET

 3

 4     Job No. J6185348

 5     Case Caption:   Styller v. Hewlett‐Packard

 6

 7          DECLARATION UNDER PENALTY OF PERJURY

 8           I declare under penalty of perjury that I

 9     have read the entire transcript of my deposition

10     taken in the captioned matter or the same has

11     been read to me, and the same is true and

12     accurate, save and except for changes and/or
                               Page 70
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 72 of 75



                           O'Grady Final

13     corrections, if any, as indicated by me on the

14     DEPOSITION ERRATA SHEET hereof, with the

15     understanding that I offer these changes as if

16     still under oath.

17           Signed on the________day of

18     __________________,20___

19     _________________________________
             JAMES O'GRADY
20

21

22

23

24

25

                                                         64



 1

 2                DEPOSITION ERRATA SHEET

 3     Page No. _____   Line No._____ Change to:______

 4     ______________________________________________

 5     Reason for change:____________________________

 6     Page No. _____   Line No._____ Change to:______

 7     ______________________________________________

 8     Reason for change:____________________________

 9     Page No. _____   Line No._____ Change to:______
                              Page 71
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 73 of 75



                           O'Grady Final

10     ______________________________________________

11     Reason for change:____________________________

12     Page No. _____   Line No._____ Change to:______

13     ______________________________________________

14     Reason for change:____________________________

15     Page No. _____   Line No._____ Change to:______

16     ______________________________________________

17     Reason for change:____________________________

18     Page No. _____   Line No._____ Change to:______

19     ______________________________________________

20     Reason for change:____________________________

21     Page No. _____   Line No._____ Change to:______

22     ______________________________________________

23     Reason for change:____________________________

24
       SIGNATURE:______________________DATE:_________
25                JAMES O'GRADY

                                                         65



 1

 2                DEPOSITION ERRATA SHEET

 3     Page No. _____   Line No._____ Change to:______

 4     ______________________________________________

 5     Reason for change:____________________________

 6     Page No. _____   Line No._____ Change to:______
                              Page 72
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 74 of 75



                           O'Grady Final

 7     ______________________________________________

 8     Reason for change:____________________________

 9     Page No. _____   Line No._____ Change to:______

10     ______________________________________________

11     Reason for change:____________________________

12     Page No. _____   Line No._____ Change to:______

13     ______________________________________________

14     Reason for change:____________________________

15     Page No. _____   Line No._____ Change to:______

16     ______________________________________________

17     Reason for change:____________________________

18     Page No. _____   Line No._____ Change to:______

19     ______________________________________________

20     Reason for change:____________________________

21     Page No. _____   Line No._____ Change to:______

22     ______________________________________________

23     Reason for change:____________________________

24
       SIGNATURE:______________________DATE:_________
25                 JAMES O'GRADY

                                                         66



 1

 2     November 10, 2020

 3
                              Page 73
Case 1:16-cv-10386-LTS Document 416-2 Filed 11/20/20 Page 75 of 75



                            O'Grady Final

 4

 5                          I N D E X

 6     EXAM BY                                 PAGE

 7     Mr. Joffe                                5

 8

 9                      E X H I B I T S

10     FOR IDENTIFICATION                      PAGE

11     (None marked.)

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                               Page 74
